Citation Nr: 0838964	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1993.  He died in June 2001.  The appellant is advancing her 
claim as the mother of the veteran.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.

This matter was previously before the Board in September 
2005.  At that time, the Board denied the appellant's claims 
on appeal.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2008, the Court issued a memorandum 
decision vacating the September 2005 Board decision and 
remanding the matter to the Board for further adjudication.

As the case has been remanded by the Court, the Board will 
treat the case expeditiously without regard to its place on 
the Board's docket.  38 C.F.R. § 20.900(d) (2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Upon a review of the January 2008 memorandum decision of the 
Court, the Board finds that further development is required 
to ensure compliance with the Court's findings and 
instructions.  Specifically, the Court has directed that 
additional action be taken to satisfy VA's duty to notify the 
appellant in this appeal.

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Under the VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet.App. 342 (2007).

In this case, in order to ensure compliance with the findings 
and instructions discussed in the Court's January 2008 
memorandum decision, the Board must remand this case for the 
RO to administer complete and adequate VCAA notice to the 
appellant in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The appellant 
should be provided with complete VCAA 
notice, including notice that complies 
with the Hupp decision concerning claims 
of entitlement to service connection for a 
cause of death.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded and opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


